In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00366-CV

IN RE J.H. AND J.H., Relators            §   Original Proceeding

                                         §   362nd District Court of Denton County, Texas

                                         §   Trial Court No. 20-4843-362

                                         §   February 25, 2021

                                             Memorandum Opinion by Justice Wallach

                                  JUDGMENT

      This court has considered relators’ petition for writ of mandamus and holds

that the petition should be denied. Accordingly, we deny the writ of mandamus, and

we lift our November 20, 2020 stay of proceedings.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mike Wallach___________________
                                        Justice Mike Wallach